Third District Court of Appeal
                               State of Florida

                            Opinion filed July 30, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D13-3047
                         Lower Tribunal No. 11-21975
                             ________________


                            Juan Andres Puigbo,
                                    Appellant,

                                        vs.

                       Medex Trading, LLC, et al.,
                                    Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, John W. Thornton, Judge.

      Genovese Joblove & Battista, P.A., and W. Barry Blum and Aaron S. Blynn,
for appellant.

       Holland & Knight, LLP, and Alex M. Gonzalez, Israel J. Encinosa, Monica
Vila, and Michael E. Rothenberg, for appellees.

Before WELLS, LOGUE and SCALES, JJ.

      SCALES, J.
      Juan Andres Puigbo (Puigbo), Defendant below, appeals from a non-final

order denying his Motion to Dismiss for Lack of Personal Jurisdiction, or in the

alternative, Motion to Quash Service of Process or Dismiss on Forum Non

Conveniens (Motion to Dismiss).1 Puigbo argues that valid service by publication

pursuant to Venezuelan law is insufficient to confer in personam jurisdiction under

Florida law. We conclude that service was made in compliance with the Hague

Service Convention on the Service Abroad of Judicial and Extrajudicial

Documents in Civil or Commercial Matters, November 15, 1965 [1969], 20 U.S.T.

361 (the Hague Service Convention), and affirm.

                             I.    Relevant Background

      On July 15, 2011, Medex Trading, LLC (Medex) filed suit against Puigbo

and others seeking a money judgment. Medex alleged that the defendants schemed

to defraud Medex. In an attempt to serve Puigbo, Medex sent service documents

to the Venezuelan Central Authority in conformity with the Hague Service

Convention. Following three unsuccessful attempts to personally serve Puigbo, the

Venezuelan Central Authority served Puigbo by publication in accordance with

Article 223 of the Civil Procedure Code of Venezuela. On June 3, 2013, that

service was confirmed by a Venezuelan court order.2

1 We have jurisdiction to review this non-final order pursuant to Florida Rule of
Appellate Procedure 9.130(a)(3)(C)(i).
2 Service of Puigbo in this manner meets the requisites of the Hague Service

Convention. See the Hague Service Convention, art. 6.

                                        2
      Puigbo filed his Motion to Dismiss essentially arguing that, notwithstanding

any provision of the Hague Service Convention, Florida law requires Medex to

effect personal service on Puigbo since Medex is seeking a money judgment from

Puigbo.

                                    II.   Analysis

      a. Standard of Review

      The standard of review of a trial court’s denial of a motion to dismiss for

lack of personal jurisdiction is de novo. Am. Express Ins. Servs. Europe Ltd. v.

Duvall, 972 So. 2d 1035, 1038 (Fla. 3d DCA 2008). Likewise, the denial of a

motion to quash service is subject to de novo review. Robles-Martinez v. Diaz,

Reus & Targ, LLP, 88 So. 3d 177, 179 (Fla. 3d DCA 2011).

      b. General Statutory Scheme

      We begin our analysis by reviewing the relevant provisions of Florida’s

general statutory scheme governing service of process. Specifically, section

48.193(3), Florida Statutes (2013), states that persons outside of Florida who are

subject to the jurisdiction of Florida’s courts may be served “as provided in s.

48.194.” The relevant provision of section 48.194, Florida Statutes (2013), is

subsection (1), which reads, in pertinent part, as follows: “Service of process on

persons outside the United States may be required to conform to the provisions of

the Hague [Service] Convention . . . .”



                                          3
      c. The Hague Service Convention

      The Hague Service Convention applies in all civil or commercial matters

“where there is occasion to transmit a judicial or extrajudicial document for service

abroad.” Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 699

(1988) (citing the Hague Service Convention, art. 1).        Florida law generally

requires personal service to confer in personam jurisdiction in actions for personal

money judgments. See Bedford Computer Corp. v. Graphic Press, Inc., 484 So. 2d

1225, 1227 (Fla. 1986); see also Zieman v. Cosio, 578 So. 2d 332, 333 (Fla. 3d

DCA 1991). Because personal service is contemplated under Florida law, serving

a defendant in another country necessarily requires “the transmittal of documents

abroad” as contemplated by the Hague Service Convention. See Vega Glen v.

Club Méditarranée S.A., 359 F. Supp. 2d 1352, 1356 (S.D. Fla. 2005). Thus, the

Hague Service Convention applies to the instant case.

      d. Interplay Between Statutes and Hague Service Convention

      Puigbo contends that, even though the Hague Service Convention applies,

and he was served in conformity with it, personal service is nonetheless required

for a Florida court to have jurisdiction to render a money judgment against him.

      Puigbo’s contention, however, misapprehends the interplay between the

relevant provisions of sections 48.193(3), 48.194(1), and the Hague Service




                                         4
Convention, and discounts the effect of the Supremacy Clause contained in Article

VI, Clause 2, of the United States Constitution.

      When process is served and return of process is completed by an official of a

country that is a signatory to the Hague Service Convention in accordance with

Article 6 of the Convention, as it was here, that service is sufficient, and any

additional requirement which may be imposed by Florida law is pre-empted.

MacIvor v. Volvo Penta of Am., Inc., 471 So. 2d 187, 188 (Fla. 3d DCA 1985);

see Volkswagenwerk, 486 U.S. at 699 (stating that by virtue of the Supremacy

Clause of the United States Constitution, the Hague Convention “pre-empts

inconsistent methods of service prescribed by state law in all cases to which it

applies”). Such preemption is contemplated by the relevant Florida statutes cited

above, which expressly reference that the Hague Service Convention may be

applicable for service of process on persons outside of the United States.




                                   III.   Conclusion

      Therefore, because the Venezuelan Central Authority served Puigbo in

accordance with the Hague Service Convention, his Motion to Dismiss was

properly denied.

      Affirmed.



                                          5